DISMISS and Opinion Filed May 28, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-17-01158-CV

  CHARLES WHITTINGTON AND DIANE WHITTINGTON, Appellants
                             V.
   HSBC BANK USA, N.A. AS SUCCESSOR TRUSTEE TO BANK OF
                   AMERICA, N.A., Appellee

               On Appeal from the 429th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 429-01751-2016

                        MEMORANDUM OPINION
                Before Justices Myers, Partida-Kipness, and Garcia
                             Opinion by Justice Garcia
      This appeal is reinstated. In 2018, we abated this appeal due to Diane

Whittington’s bankruptcy. See TEX. R. APP. P. 8.2. Since the abatement, there has

been no activity in this appeal. The Court conducted an independent review of the

federal Public Access to Court Electronic Records (PACER) system which shows

the debtor was discharged on August 30, 2018.

      We notified the parties by letter, requesting they inform the Court of the status

of the bankruptcy and of this appeal. We cautioned that the failure to respond might

result in the appeal being dismissed for want of prosecution. See id. 42.3(b),(c).
      In response, appellants filed a motion to dismiss the appeal stating that

appellants have settled all claims against appellee and requesting the Court to

dismiss this appeal. We grant appellants’ motion and dismiss this appeal. See id.

42.1(a).




                                         /Dennise Garcia/
                                         DENNISE GARCIA
                                         JUSTICE


171158F.P05




                                      –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

CHARLES WHITTINGTON AND                      On Appeal from the 429th Judicial
DIANE WHITTINGTON,                           District Court, Collin County, Texas
Appellants                                   Trial Court Cause No. 429-01751-
                                             2016.
No. 05-17-01158-CV          V.               Opinion delivered by Justice Garcia.
                                             Justices Myers and Partida-Kipness
HSBC BANK USA, N.A. AS                       participating.
SUCCESSOR TRUSTEE TO BANK
OF AMERICA, N.A., Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered May 28, 2021




                                       –3–